DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4-11, claim 1 recites a fabric layer comprising a plurality of fibers in a warp orientation, the fibers stitched or woven to a substrate, the fibers being comprised of a higher strength material than the substrate material.  It is unclear if the fabric layer comprises a plurality of fibers in a warp orientation stitched or woven to a substrate using separate fibers, or if the fabric layer is the plurality of fibers, wherein those plurality of fibers are stitched or woven using those fibers to a substrate.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,063,493 to Saitou in view of USPN 8,869,813 to Kanayama, US Pub. No. 2016/0176155 to Wittig and US Pub. No. 2007/0259163 to Connolly.
Regarding claims 1, 4-6, 8, 10, and 11, Saitou teaches a pressure-sensitive adhesive tape which is a laminate made up of a woven fabric layer, a layer of polyethylene laminated to one or both surfaces of the woven fabric layer, and a pressure sensitive adhesive layer (Saitou, Abstract).  Saitou teaches that an optional fourth layer may be provided, wherein suitable fourth layers include ethylene-vinyl acetate copolymer, an ethylene-(meth)acrylic acid copolymer, or an ethylene-(meth)acrylate copolymer (Id., column 8 lines 54-62).  Saitou teaches that the layer structure may comprise a polyethylene layer/a woven fabric layer/fourth layer/pressure-sensitive adhesive layer (Id., column 9 lines 10-26).  Saitou teaches that examples of thermoplastic resins suitably used for the yarns of the woven fabric include polypropylene, polyethylene and polyvinyl chloride synthetic resins (Id., column 2 lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of Saitou, including a fourth layer comprising ethylene-vinyl acetate copolymer, as taught by Saitou, motivated by the desire of forming a conventional pressure-sensitive adhesive tape based on the totality of the teachings of Saitou.
Saitou does not appear to teach the claimed fabric layer stitched or woven to a substrate, the claimed binder coating, and the claimed denier of at least one fiber.
Regarding stitching the fabric layer to a substrate, Kanayama teaches a reinforcing tape and cloth including weft threads and warp threads, wherein a part of the warp threads are made of a high-strength fiber (Kanayama, Abstract), such that a tensile strength in the part (the width direction of the tape) can be significantly improved (Id., column 2 line 50 to column 3 line 5).  Kanayama teaches that the high-strength fiber can be placed at any portion, wherein the high-strength fiber is a monofilament (Id., column 3 lines 6-14).  Kanayama teaches that the high-strength fiber may include aramid fibers and carbon fibers (Id., column 3 line 57 to column 4 line 9).  Kanayama teaches that the weft and warp thread are preferably a monofilament made of any material, wherein the high-strength fibers having a higher strength than the weft and warp thread (see Id., column 3 lines 27-56, column 4 lines 22-42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of Saitou, wherein the woven fabric includes high-strength monofilaments woven into the woven fabric as the warp threads, as taught by Kanayama, motivated by the desire of forming a conventional tape having predictably increased tensile strength suitable for the intended application.  Note that the warp threads of the prior art combination are in a warp orientation as claimed.
Regarding the claimed binder coating, Saitou teaches that an optional fourth layer may be provided, wherein suitable fourth layers include ethylene-vinyl acetate copolymer, an ethylene-(meth)acrylic acid copolymer, or an ethylene-(meth)acrylate copolymer.  Saitou teaches that the layer structure may comprise a polyethylene layer/a woven fabric layer/fourth layer/pressure-sensitive adhesive layer. 
Additionally, Connolly teaches a similar pressure-sensitive adhesive article comprising backings made with a non-woven fabric that carries a binder and a pressure-sensitive adhesive layer applied to a surface of the backing, wherein the binder comprises an elastomer including at least one of butadiene-styrene copolymers, ethylene-vinyl acetate copolymers, and various other polymers, and mixtures thereof (Connolly, Abstract, paragraphs 0005, 0006, 0017, 0021, 0028, 0033).  Connolly teaches that the backing also includes a woven scrim fabric positioned between a non-woven fabric and the adhesive layer (Id., paragraph 0014), wherein the binder coats the additional fabric (Id., paragraphs 0089, 0092).  Connolly teaches that the pressure-sensitive adhesive substantially coats the outer surface of the fabric, wherein the pressure-sensitive adhesive can include a styrene-butadiene copolymer (Id., paragraph 0017).  Connolly teaches that the binder surrounds and permeates the non-woven fabric, and that the adhesive may partially penetrate into the backing to help strengthen the bond between the backing and the adhesive layer (Id., paragraph 0063).  Connolly teaches that the respective types and amounts of binder and adhesive contribute to the strength of the bond between backing and the adhesive layer, wherein the method by which the article is made can help to enhance this bond (Id., paragraph 0066).  Connolly teaches that the backing may comprise synthetic fibers such as polyester, polypropylene, polyethylene and the like (Id., paragraph 0079).  Connolly teaches that the backing bonds sufficiently strong to the adhesive layer so that it does not separate during normal use (Id., paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the binder permeates the fabric and includes a mixture of binders, such as butadiene-styrene copolymers and ethylene-vinyl acetate copolymers, as taught by Connolly, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a binder composition known in the art as being functionally equivalent and predictably suitable for tapes, based on the desired properties of the tape, such as enhanced bonding between a woven backing and an adhesive layer.  Note that the additional binder is within the scope of the claimed adhesion promoter.
Regarding the claimed denier, Wittig teaches a similar adhesive tape including a carrier and an adhesive layer, wherein the carrier is stitched with sewing threads (Wittig, Abstract).  Wittig teaches that the sewing threads have a thread size of at least 80 dtex, to improve the abrasion resistance and the tensile strength of the adhesive tape (Id., paragraphs 0010, 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the high-strength fiber comprises a thread size, such as within the claimed range, as taught by Wittig, motivated by the desire of forming a conventional pressure-sensitive adhesive tape having improved abrasion resistance and tensile strength suitable for the intended application.
The prior art combination does not appear to specifically teach the claimed shear strength, tensile strength and elongation.  However, the prior art combination establishes a substantially similar structure and composition as the claimed adhesive tape.  One of ordinary skill would readily recognize the desired balance of strength and elongation properties, based on the combined teachings of the prior art, and the suggestions of those properties in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, and adjusting and varying the strengths and elongation of the tape, such as within the claimed range, as suggested by the prior art, motivated by the desire of forming a conventional pressure-sensitive adhesive tape having the desired balance of properties suitable for the intended application.
Regarding the fibers being comprised of a higher strength material than the substrate material, the prior art combination teaches warp and weft yarns, in addition to high-strength fibers, such as aramid fibers and carbon fibers.  One of ordinary skill would expect that since such a distinction is made between the yarns of the woven fabric and high-strength fibers, the high-strength fibers would have a higher strength than the woven fabric.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama, Wittig and Connolly, as applied to claims 1, 4-6, 8, 10, and 11 above, and further in view of USPN 6,048,806 to Deeb.
Regarding claim 7, the prior art combination does not appear to teach the claimed porosity.  However, Deeb teaches a similar sensitive adhesive tape comprising a woven cloth, a polymer embedded into the cloth to bond the warp and weft fibers, and a pressure sensitive adhesive coated onto at least a portion of the polymer (Deeb, Abstract).  Deeb teaches that the density of the weave is useful in the tape, as a looser weave cloth generally permits lower costs and greater conformability, whereas tighter weave cloths permit easier tear and higher tensile properties for the same size fibers (Id., column 5 lines 29-57).  Deeb teaches that high density cloths are usually easier to tear (Id.).  It is reasonable for one of ordinary skill to expect that a higher density weave results in a less porous material.  Deeb shows at Table 5 various properties associated with porosity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, and adjusting and varying the density of the weave and porosity of the fabric, such as within the claimed range, as taught by Deeb, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a structure known in the art as being predictably suitable for tapes, based on the desired properties of the tape, such as tear and tensile properties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama, Wittig and Connolly, as applied to claims 1, 4-6, 8, 10, and 11 above, and further in view of USPN 5,496,603 to Riedel.
Regarding claim 9, the prior art combination does not appear to teach the claimed release coating on the film. However, Riedel teaches a similar pressure sensitive adhesive tape comprising a fibrous web and a bonding agent, and a pressure-sensitive adhesive coated on a surface (Riedel, Abstract, column 4 lines 6-19).  Riedel teaches that the tapes also utilize a release liner covering the adhesive layer, or a release coating coated on the nonadhesive side of the tape to facilitate winding of the tape into easy to use rolls (Id., column 10 lines 37-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the tape includes a release coating on the film, as taught by Riedel, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a structure known in the art to predictably facilitate winding of the tape into easy to use rolls.

Response to Arguments
Applicants’ arguments filed August 16, 2022, have been fully considered but they are not persuasive. Applicants argue that the unwind peel force of Connolly is intended to be low, and that the skilled artisan has no motivation to follow the teaching of Connolly with respect to an internal fabric layer of a tape, particularly when an increase in adhesive between the fabric and the film backing/adhesive is the objective.  Examiner respectfully disagrees.  Connolly teaches a similar pressure-sensitive adhesive article comprising backings made with a non-woven fabric and a woven fabric that carries a binder and a pressure-sensitive adhesive layer applied to a surface of the backing.  Connolly teaches that the binder surrounds and permeates the non-woven fabric, and that the adhesive may partially penetrate into the backing to help strengthen the bond between the backing and the adhesive layer.  Connolly teaches that the respective types and amounts of binder and adhesive contribute to the strength of the bond between backing and the adhesive layer, wherein the method by which the article is made can help to enhance this bond.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786